Citation Nr: 1023983	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
left foot. 

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for arthritis of the 
left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina. 

The Veteran testified at an April 2009 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In May 2009, subsequent to issuance of the statement of the 
case (SOC), the Veteran submitted medical evidence pertinent 
to the claim on appeal.  Initial consideration of this 
evidence by the RO was waived by the Veteran's representative 
in May 2010.  Thus, the Board will consider the claim on the 
merits.  See 38 C.F.R. § 20.1304(c) (2009).

During the April 2009 hearing, the Veteran testified that he 
had a residual scar from an in-service bunionectomy that was 
painful and swollen.  Therefore, a claim for entitlement to 
service connection for a painful and tender scar, residual to 
an April 1977 bunionectomy, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction.  The Board does not have jurisdiction over it 
and it is referred to the RO for adjudication.  


FINDINGS OF FACT

1.  The Veteran's arthritis of left foot was not present in 
service or within one year of discharge from service and is 
not related to a disease or injury in service.  

2.  The Veteran's arthritis of left knee was not present in 
service or within one year of discharge from service and is 
not related to a disease or injury in service.  

3.  The Veteran does not have arthritis of the left ankle. 


CONCLUSIONS OF LAW

1.  Arthritis of the left foot was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Arthritis of the left knee was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Arthritis of the left ankle was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic diseases, such arthritis, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 


Left Foot and Knee

The Veteran contends that service connection is warranted for 
arthritis of his left foot and knee as they are residuals of 
in-service foot surgery.  The Veteran testified during his 
April 2009 hearing that he developed an irregular gait 
following his April 1977 bunionectomy that has resulted in 
left foot and knee arthritis.  

The evidence of record establishes that the Veteran has 
chronic disabilities of the left foot and knee.  With respect 
to the left foot, the Veteran complained of chronic painful 
and swelling feet in January 1996 at the Columbia VA Medical 
Center (VAMC) and was diagnosed with mild degenerative 
changes in the bilateral feet based on February 1996 X-rays.  
While he had previously complained of pain when walking and 
jogging in June 1989, he was diagnosed with pes planus and no 
findings of arthritis were made.  The Veteran was also 
diagnosed with minimal degenerative joint disease of the 
bilateral knees in November 2000 at the VAMC.  At that time, 
he reported having a history of knee pain for the past 
several years.  

The record also establishes that the Veteran underwent a left 
foot bunionectomy,  osteotomies, and a fusion of several toes 
of the left foot during service in April 1977.  There are no 
complaints pertaining to the Veteran's left knee during 
service, and no other orthopedic complaints related to the 
left foot.  His lower extremities and feet were normal at the 
July 1978 separation examination.  However, as the Veteran 
did undergo left foot surgery during service, the Board finds 
that the second element necessary for service connection-an 
in-service injury-is demonstrated.

The Veteran has also reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that he developed an irregular gait soon after his April 1977 
foot surgery that continued after service and resulted in 
arthritis of the left foot, ankle, and knee.  However, this 
report of a continuity of symptoms must be weighed against 
the other evidence of record, including the absence of 
complaints related to arthritis until more than 15 years 
after the Veteran's separation from service.  

The Veteran's reported history regarding his left foot and 
knee disabilities has also not been consistent.  While he 
testified in April 2009 that he developed an irregular gait 
following his in-service surgery, upon VA examination in June 
2008, the Veteran attributed his left foot arthritis to an 
injury incurred six months after his in-service surgery when 
his foot was stepped on during a basketball game.  In the 
context of his left knee, the Veteran also denied any 
previous gait abnormality during his June 2008 VA 
examination.  

In addition, while the Veteran has been diagnosed with 
arthritis of the left foot and knee, there is no competent 
evidence demonstrating that this condition manifested to a 
compensable degree in service or during the presumptive 
period after service.
The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's left foot and knee degenerative changes were 
present in service or in the year immediately after service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The balance of the evidence of record is also against the 
finding of a nexus between the Veteran's current arthritis 
and his active duty service.  While the Veteran submitted a 
May 2009 letter from his private physician to support his 
claim, the Board finds that the most probative evidence 
regarding the etiology of the Veteran's disabilities is the 
medical opinion of the June 2008 VA examiner.  

In his May 2009 opinion, the Veteran's private physician 
stated that the Veteran's current left foot and knee 
arthritis were at least as likely as not residuals of in-
service foot surgery and a resulting irregular gait.  In 
contrast, the June 2008 VA examiner found that the Veteran's 
left foot and left knee arthritis were not due to military 
service, including the April 1977 bunionectomy.  The June 
2008 VA examiner's conclusion was based on review of the 
Veteran's service and post-service records, and included 
consideration of the Veteran's reported history.  The 
examiner also provided a full and well-reasoned rationale for 
his findings.  The opinion of the June 2008 VA examiner is 
therefore afforded significant weight.  See Nieves- Rodriquez 
v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion).  In contrast, the Veteran's private physician 
merely stated that the Veteran's disabilities were due to 
service and provided no discussion or basis for the stated 
conclusion.  The June 2008 VA examiner's opinion is therefore 
more probative than that of the Veteran's private physician

The Board has considered the statements and testimony of the 
Veteran linking his current disabilities to service, but as a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board acknowledges that the 
Veteran is competent to testify as to observable symptoms, 
such as an irregular gait and foot and knee pain, but finds 
that his opinion as to the cause of such symptoms simply 
cannot be accepted as competent evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disabilities 
was 15 years after his separation from active duty service.  
In addition, the weight of the evidence is against a finding 
that the Veteran's left foot and knee conditions are related 
to his active duty service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims, and they are therefore denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).



Left Ankle

Service connection initially requires competent evidence 
showing the existence of a present disability.  Shedden, 381 
F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  
With respect to the Veteran's contentions that service 
connection is warranted for arthritis of the left ankle, the 
Board finds that evidence of record is against a finding that 
there is a current disease or disability. 

Weighing against the claim are the findings of the June 2008 
VA examiner, who concluded that there was no objective 
evidence of a left ankle condition.  In addition, the 
Veteran's service and post-service treatment records are 
entirely negative for any complaints or diagnoses related to 
the left ankle.  

While the Veteran submitted a May 2009 letter from his 
private physician containing a diagnosis of left ankle 
arthritis, the Board finds that the opinion of the private 
physician is outweighed by the other evidence of record, 
including the June 2008 VA examiner's report.  The conclusion 
of the June 2008 VA examiner that the Veteran had no evidence 
of a left ankle disability was based on review of X-rays, a 
physical examination of the Veteran's ankle, and included 
consideration of the Veteran's reported history and 
complaints of ankle pain.  As noted above, the June 2008 VA 
examiner also provided a full and well-reasoned rationale for 
his findings and his opinion is afforded significant weight.  
See Nieves- Rodriquez, 22 Vet. App. at 304.

In contrast, the Veteran's private physician merely noted 
that the Veteran had left ankle arthritis and provided no 
discussion or basis for the diagnosis, including whether X-
rays of the ankle were reviewed.  There is no indication that 
the private physician was informed of the relevant facts of 
the Veteran's case or relied on anything other than the 
Veteran's reported history in rendering his diagnosis.  Id, 
302-04.

The competent medical evidence of record therefore weighs 
against a finding of left ankle arthritis.   The Board has 
considered the testimony of the Veteran that he experiences 
pain in his ankle, but pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); 
aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

Thus, the evidence is against a finding of any current 
disability due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim 
and it must be denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a November 2007 
letter.  That letter also included notice regarding the 
disability-rating and effective-date elements of the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to her claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from the 
Columbia VAMC, and private treatment records.  Additionally, 
the Veteran was provided a proper VA examination in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for arthritis of the left 
foot is denied. 

Entitlement to service connection for arthritis of the left 
knee is denied.

Entitlement to service connection for arthritis of the left 
ankle is denied.  



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


